Exhibit 10.1

November 24, 2010

MasTec, Inc. and the other

Borrowers and Guarantors referred to below

800 Douglas Road, North Tower, 12th Floor

Coral Gables, Florida 33134

Attention: Chief Executive Officer

 

Re:    Consent and Letter Agreement Regarding 2010 Convertible Notes Issuance
and Amendments to Loan Agreement

Ladies and Gentlemen:

We refer to the Second Amended and Restated Loan and Security Agreement dated
July 29, 2008, by and among MasTec, Inc., a Florida corporation (“MasTec”),
certain of the Subsidiaries of MasTec which are identified on the signature
pages hereto (together with MasTec, collectively, “Borrowers”), the financial
institutions party thereto from time to time (the “Lenders”) and Bank of
America, N.A., as administrative agent for the Lenders (the “Agent”), as amended
by that certain letter amendment dated December 16, 2008, as amended by that
certain letter amendment dated June 1, 2009, and as amended by that certain
letter amendment dated November 3, 2009 (as so amended and at any other time
amended, restated, modified or supplemented, the “Loan Agreement”). All
capitalized terms used in this consent and letter amendment, unless otherwise
defined herein, shall have the meanings ascribed to such terms in the Loan
Agreement.

As described in the Loan Agreement, Borrowers are currently parties to (a) the
New Convertible Notes Indenture, pursuant to which the New Convertible Notes
were issued, and (b) the Precision Convertible Notes Indenture, pursuant to
which the Precision Convertible Notes were issued. The New Convertible Notes and
the Precision Convertible Notes are collectively referred to herein as the
“Existing Convertible Notes”, and the New Convertible Notes Indenture and the
Precision Convertible Notes Indenture are collectively referred to herein as the
“Existing Convertible Notes Indentures”.

Borrowers have advised the Agent and the Lenders that MasTec intends to replace
some or all of the Existing Convertible Notes by means of (a) a proposed
issuance of new convertible notes (collectively, the “4.00% 2010 Convertible
Notes”) in the original principal amount of up to $115,000,000, pursuant to a
supplemental indenture (the “4.00% 2010 Convertible Notes Indenture”) among
MasTec, as issuer of the 4.00% 2010 Convertible Notes, certain of MasTec’s
Subsidiaries, as guarantors of the 4.00% 2010 Convertible Notes, and the trustee
named therein, and (b) a proposed issuance of new convertible notes
(collectively, the “4.25% 2010 Convertible Notes”) in the original principal
amount of up to $100,000,000, pursuant to a supplemental indenture (the “4.25%
2010 Convertible Notes Indenture”) among MasTec, as issuer of the 4.25% 2010
Convertible Notes, certain of MasTec’s Subsidiaries, as guarantors of the 4.25%
2010 Convertible Notes, and the trustee named therein (such refinancing
transaction, including the issuance of the 2010 Convertible Notes, is referred
to herein as the “Proposed 2010 Convertible Notes Issuance”). The 4.00% 2010
Convertible Notes and the 4.25% 2010 Convertible Notes are collectively referred
to herein as the “2010 Convertible Notes”, and the 4.00% 2010 Convertible Notes
Indenture and the 4.25% 2010 Convertible Notes Indenture are collectively
referred to herein as the “2010 Convertible Notes Indenture”.



--------------------------------------------------------------------------------

Borrowers have provided to the Agent and the Lenders a summary of the terms of
the Proposed 2010 Convertible Notes Issuance, such terms being more particularly
described on Exhibit A attached hereto.

Pursuant to Section 10.2.3 of the Loan Agreement, Borrowers may not create,
incur, assume, guarantee or suffer to exist any Debt, except for, among other
exceptions, Refinancing Debt so long as each of the Refinancing Conditions is
met. Borrowers acknowledge that, due to the possibility of an earlier conversion
which pursuant to its terms could be satisfied by paying cash, the Debt under
the 2010 Convertible Notes may have a final maturity date that is earlier than
the final maturity date of the Debt under the Existing Convertible Notes. As a
result, the Debt under the 2010 Convertible Notes does not satisfy clause
(ii) of the definition of “Refinancing Conditions” and therefore is not
permitted as Refinancing Debt pursuant to Section 10.2.3 of the Loan Agreement.

Notwithstanding the fact that the Debt under the Proposed 2010 Convertible Notes
Issuance does not constitute Refinancing Debt permitted under the Loan
Agreement, Borrowers have requested that the Agent and the Lenders consent to
the Proposed 2010 Convertible Notes Issuance and the incurrence of Debt by
Borrowers under the 2010 Convertible Notes pursuant to the terms of the 2010
Convertible Notes Indenture.

The Agent and the Lenders are willing to consent to the Proposed 2010
Convertible Notes Issuance, and the incurrence of Debt by Borrowers and guaranty
by certain subsidiaries of MasTec under the 2010 Convertible Notes pursuant to
the terms of the 2010 Convertible Notes Indenture, and to amend the Loan
Agreement in connection therewith, in each case, on the terms and conditions set
forth in this consent and letter amendment.

NOW, THEREFORE, for the sum of TEN DOLLARS ($10.00) in hand paid and other good
and valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1. Consent to the Proposed 2010 Convertible Notes Issuance. At the request of
Borrowers, the Agent and the Lenders hereby consent to the Proposed 2010
Convertible Notes Issuance by MasTec and the incurrence of Debt by Borrowers
under the 2010 Convertible Notes, and the guaranty by MasTec’s other
Subsidiaries thereof, so long as each of the following conditions has been
satisfied, each in form and substance satisfactory to the Agent, on or before
January 31, 2011:

(a) No Default or Event of Default exists at the time of, or will exist
immediately after giving effect to, the Proposed 2010 Convertible Notes
Issuance;

(b) Each Borrower delivers to the Agent a duly executed counterpart of this
consent and letter amendment;

(c) MasTec certifies to the Agent in writing that, upon consummation of the
Proposed 2010 Convertible Notes Issuance, and the exchange of certain Existing
Convertible Notes thereunder, (i) no breach or default exists under the Existing
Convertible Notes or the Existing Convertible Notes Indentures, nor will exist
thereunder after giving effect to the Proposed 2010 Convertible Notes Issuance,
and (ii) all such Existing Convertible Notes shall be cancelled and of no
further force and effect;

(d) The Agent receives a true, correct and complete copy of the executed 2010
Convertible Notes Indenture;

 

- 2 -



--------------------------------------------------------------------------------

(e) MasTec certifies to the Agent in writing that the Proposed 2010 Convertible
Notes Issuance, and the issuance of the 2010 Convertible Notes in connection
therewith, is permitted under and do not violate the provisions of the Indenture
or cause to exist a default thereunder;

(f) The Agent receives evidence that:

(i) any 2010 Convertible Notes issued in exchange for Existing Convertible Notes
have been issued in accordance with the terms of the 2010 Convertible Notes
Indenture,

(ii) the final terms of the Proposed 2010 Convertible Notes Issuance contained
in the 2010 Convertible Notes Indenture and 2010 Convertible Notes:

(A) with respect to the restrictions on and priorities of “Indebtedness” and
“Liens”, permit the Loan Agreement, the Obligations thereunder, and the Liens
securing the same; and

(B) do not restrict the principal amount of indebtedness of the “Credit
Facility” (or the equivalent term defined in the 2010 Convertible Notes
Indenture) to an amount less than $260,000,000; and

(iii) the 2010 Convertible Notes shall at all times remain unsecured; and

(g) Each Borrower delivers to the Agent such other agreements as the Agent may
reasonably request in connection herewith.

2. Amendments to Loan Agreement. In connection with the Proposed 2010
Convertible Notes Issuance, the parties hereto hereby agree to amend the Loan
Agreement as follows, provided, that all amendments to the Loan Agreement set
forth in this Section 2 shall only be effective upon the satisfaction of the
conditions (a) through (g) set forth in Section 1 above:

(a) By deleting clause (b) of the definition of “Change of Control” contained in
Section 1.1 of the Loan Agreement, and by substituting in lieu thereof the
following:

(b) any “Change of Control,” “Change in Control” or similar event or
circumstance, however defined or designated, under the Indenture (as in effect
on the date of this Agreement), or any “Change of Control”, “Change in Control”,
“Fundamental Change” or similar event or circumstance, however defined or
designated, under (i) the New Convertible Notes or New Convertible Notes
Indenture, (ii) the Precision Convertible Notes or the Precision Convertible
Notes Indenture, or (iii) the 2010 Convertible Notes or the 2010 Convertible
Notes Indenture (as in effect on the effective date thereof) shall occur.

 

- 3 -



--------------------------------------------------------------------------------

(b) By deleting the definitions of “New Convertible Notes Indenture”, “New
Convertible Notes”, “Precision Convertible Notes”, and “Precision Convertible
Notes Indenture” set forth in Section 1.1 of the Loan Agreement, and by
substituting in lieu thereof the following:

New Convertible Notes - to the extent not tendered or replaced in connection
with the issuance of the 2010 Convertible Notes, MasTec’s Senior Convertible
Notes having a maturity of not sooner than five (5) years from the issuance date
thereof in the original principal amount of $100,000,000, issued pursuant to the
New Convertible Notes Indenture, on or before June 30, 2009, on an unsecured
basis and otherwise on terms satisfactory to Agent and Lenders; provided, that,
the original principal amount set forth above may be increased by an amount of
up to $25,000,000 reflecting an oversubscription of the New Convertible Notes
issued under the New Convertible Notes Indenture.

New Convertible Notes Indenture - to the extent all of the New Convertible Notes
are not tendered or replaced in connection with the issuance of the 2010
Convertible Notes, the supplemental indenture among MasTec, its Subsidiaries and
the trustee named thereunder, as Trustee, governing the New Convertible Notes.

Precision Convertible Notes - to the extent not tendered or replaced in
connection with the issuance of the 2010 Convertible Notes, MasTec’s Senior
Convertible Notes having a maturity of not sooner than five (5) years from the
issuance date thereof in the original principal amount of up to $100,000,000,
but not less than $75,000,000, issued pursuant to the Precision Convertible
Notes Indenture, on or before November 30, 2009, on an unsecured basis and
otherwise on terms satisfactory to Agent and Lenders.

Precision Convertible Notes Indenture - to the extent all of the Precision
Convertible Notes are not tendered or replaced in connection with the issuance
of the 2010 Convertible Notes, the supplemental indenture to the New Convertible
Notes Indenture among MasTec, its Subsidiaries and U.S. Bank, National
Association, as Trustee, governing the Precision Convertible Notes.

(c) By deleting the definitions of “Fixed Charges” and “Refinancing Conditions”
contained in Section 1.1 of the Loan Agreement, and by substituting in lieu
thereof the following new definitions:

Fixed Charges - for any fiscal period, the sum of (i) interest expense (other
than interest payable-in-kind to the extent not paid in cash and interest
expense arising from this Agreement or the other Loan Documents that is deferred
into future periods in accordance with GAAP) for such period plus (ii) current
maturities of Funded Debt (including Capitalized Lease Obligations) as of the
last day of such

 

- 4 -



--------------------------------------------------------------------------------

period plus (iii) all amounts paid by any Obligor in cash with respect to the
2010 Convertible Notes Indenture and the 2010 Convertible Notes (whether made as
a prepayment or conversion) for such fiscal period. For the avoidance of doubt,
to the extent that any portion of the 2010 Convertible Notes is classified for
accounting purposes as short-term or current Debt due to the triggering of
conversion conditions under the 2010 Convertible Notes, such portion of the 2010
Convertible Notes shall not be included in the calculation of Fixed Charges,
unless actually paid in cash.

Refinancing Conditions - the following conditions, each of which must be
satisfied before Refinancing Debt shall be permitted under Section 10.2.3 of
this Agreement: (i) the Refinancing Debt is in an aggregate principal amount
that does not exceed the aggregate principal amount of the Debt being extended,
renewed or refinanced (or in the case of each of (A) the Indenture and the
Senior Notes, (B) the New Convertible Notes Indenture and the New Convertible
Notes, (C) the Precision Convertible Notes Indenture and the Precision
Convertible Notes, and (D) the 2010 Convertible Notes Indenture and the 2010
Convertible Notes, the original principal amount of the Senior Notes, the New
Convertible Notes, the Precision Convertible Notes, or the 2010 Convertible
Notes, as applicable), (ii) the Refinancing Debt has a later or equal final
maturity and a longer or equal weighted average life than the Debt being
extended, renewed or refinanced, (iii) the Refinancing Debt does not bear a rate
of interest that exceeds a market rate (as determined in good faith by a Senior
Officer) as of the date of such extension, renewal or refinancing, (iv) if the
Debt being extended, renewed or refinanced is subordinate to the Obligations,
the Refinancing Debt is subordinated to the same extent, (v) the covenants
contained in any instrument or agreement relating to the Refinancing Debt are no
less favorable to Obligors than those relating to the Debt being extended,
renewed or refinanced, and (vi) at the time of and after giving effect to such
extension, renewal or refinancing, no Default or Event of Default shall exist.

(d) By adding the following new definitions of “4.00% 2010 Convertible Notes”,
“4.00% 2010 Convertible Notes Indenture”, “4.25% 2010 Convertible Notes”, “4.25%
2010 Convertible Notes Indenture”, “2010 Convertible Notes”, and “2010
Convertible Notes Indenture” to Section 1.1 of the Loan Agreement, in proper
alphabetical sequence:

4.00% 2010 Convertible Notes - convertible notes by Obligors having a maturity
of June 15, 2014 in the original principal amount of up to $115,000,000, issued
pursuant to the 4.00% 2010 Convertible Notes Indenture, on or before January 31,
2011, on an unsecured basis and otherwise on terms satisfactory to Agent and
Lenders.

4.00% 2010 Convertible Notes Indenture - the Supplemental Indenture among
MasTec, its Subsidiaries and the trustee named thereunder, as Trustee, governing
the 4.00% 2010 Convertible Notes, which Indenture shall be in form and substance
satisfactory to Agent and Lenders.

 

- 5 -



--------------------------------------------------------------------------------

4.25% 2010 Convertible Notes - convertible notes by Obligors having a maturity
of December 15, 2014 in the original principal amount of up to $100,000,000,
issued pursuant to the 4.25% 2010 Convertible Notes Indenture, on or before
January 31, 2011, on an unsecured basis and otherwise on terms satisfactory to
Agent and Lenders.

4.25% 2010 Convertible Notes Indenture - the Supplemental Indenture among
MasTec, its Subsidiaries and the trustee named thereunder, as Trustee, governing
the 4.25% 2010 Convertible Notes, which Indenture shall be in form and substance
satisfactory to Agent and Lenders.

2010 Convertible Notes - collectively, the 4.00% 2010 Convertible Notes and the
4.25% 2010 Convertible Notes.

2010 Convertible Notes Indenture - collectively, the 4.00% 2010 Convertible
Notes Indenture and the 4.25% 2010 Convertible Notes Indenture.

(e) By deleting subclause (z) of Section 2.1.3 of the Loan Agreement in its
entirety, and by substituting in lieu thereof the following new subclause (z):

(z) to defease, redeem, refinance or convert to cash any of the Senior Notes,
the New Convertible Notes, the Precision Convertible Notes, or the 2010
Convertible Notes.

(f) By deleting Section 10.1.13 of the Loan Agreement in its entirety, and by
substituting in lieu thereof the following new Section 10.1.13:

10.1.13. Compliance with Indenture and 2010 Convertible Notes Indenture. Comply
with the terms and provisions of (a) the Indenture and the Senior Notes, (b) the
New Convertible Notes Indenture and the New Convertible Notes, (c) the Precision
Convertible Notes Indenture and the Precision Convertible Notes and (d) the 2010
Convertible Notes Indenture and the 2010 Convertible Notes.

(g) By deleting subclause (ii) of Section 10.2.3 of the Loan Agreement in its
entirety, and by substituting in lieu thereof the following new subclause (ii):

(ii) each of the Senior Notes, the New Convertible Notes, the Precision
Convertible Notes, and the 2010 Convertible Notes;

(h) By deleting the final paragraph of Section 10.2.3 of the Loan Agreement, and
by substituting in lieu thereof the following new final paragraph:

None of the provisions of this Section 10.2.3 that authorize any Obligor to
incur any Debt shall be deemed to (A) override, modify or waive any of the
provisions of Section 10.3, which shall constitute an independent and separate
covenant and obligation of each Borrower, or (B) permit any Obligor to incur any
Debt in violation of any provision of the Indenture, the New Convertible Notes
Indenture, the Precision Convertible Notes Indenture, or the 2010 Convertible
Notes Indenture.

 

- 6 -



--------------------------------------------------------------------------------

(i) By deleting Section 10.2.6 of the Loan Agreement, and by substituting in
lieu thereof the following new Section 10.2.6:

10.2.6 Restrictions on Payment of Certain Debt.

(a) Make any payment with respect to any Subordinated Debt or take or omit to
take any other action with respect to any Subordinated Debt,
except in accordance with the subordination agreement relative thereto; or amend
or modify the terms of any agreement applicable to any Subordinated Debt, other
than to extend the time of payment thereof or to reduce the rate of interest
payable in connection therewith. To the extent that any payment is permitted to
be made with respect to any Subordinated Debt pursuant to the provisions of the
subordination agreement applicable thereto, as a condition precedent to
Borrowers’ authorization to make any such payment, Borrowers shall provide to
Agent, not less than 5 Business Days prior to the scheduled payment,
a certificate from a Senior Officer of Borrower Agent stating that no Default or
Event of Default is in existence as of the date of the certificate or will be in
existence as of the date of such payment (both with and without giving effect to
the making of such payment), and specifying the amount of principal and interest
to be paid.

(b) Notwithstanding anything in this Agreement to the contrary, in no event
shall any Obligor or any Subsidiary defease, redeem, refinance or convert to
cash any of the 2010 Convertible Notes without the prior written consent of
Agent and Required Lenders, provided that, Obligors may defease, redeem,
refinance or convert to cash any of the 2010 Convertible Notes without the prior
written consent of Agent and Required Lenders so long as either (i) any such
refinancing satisfies the Refinancing Conditions or (ii) the 2010 Convertible
Notes Repayment or Conversion Conditions are satisfied. As used herein, “2010
Convertible Notes Repayment or Conversion Conditions” means, with respect to any
defeasance, redemption, refinancing or conversion to cash of any of the 2010
Convertible Notes, (i) the aggregate amount of the 2010 Convertible Notes that
have been defeased, redeemed, refinanced or converted to cash by Obligors does
not exceed, after giving effect to such defeasance, redemption, refinancing or
conversion, $10,000,000, and (ii) at the time of and after giving pro forma
effect to such defeasance, redemption, refinancing or conversion to cash, as
applicable, (A) no Default or Event of Default exists, (B) Borrowers shall have
a Fixed Charge Coverage Ratio of not less than 1.20 to 1.00 for the most
recently completed twelve-month period prior to the date of such defeasance,
redemption, refinancing or conversion to cash, and (C) Availability shall be
equal to or greater than $25,000,000 at such time and for the most recently
completed 90-day period prior to the date of such defeasance, redemption,
refinancing or conversion to cash.

 

- 7 -



--------------------------------------------------------------------------------

(j) By deleting Section 10.2.24 of the Loan Agreement in its entirety, and by
substituting in lieu thereof the following new Section 10.2.24:

10.2.24. Amendments to Other Agreements. Amend the interest rate or principal
amount or schedule of payments of principal and interest with respect to any
Debt (other than the Obligations), or any dividend rate or redemption schedule
applicable to any preferred stock of an Obligor, other than to reduce the
interest or dividend rate or to extend any such schedule of payments or
redemption schedule, or amend or cause or permit to be amended in any material
respect, or in any respect that may be adverse to the interests of Agent or
Lenders, (i) the Indenture or any other agreement at any time governing or
evidencing Subordinated Debt, (ii) the New Convertible Notes Indenture or any
other agreement at any time governing or evidencing the New Convertible Notes,
(iii) the Precision Convertible Notes Indenture or any other agreement at any
time governing or evidencing the Precision Convertible Notes, (iv) the 2010
Convertible Notes Indenture or any other agreement at any time governing or
evidencing the 2010 Convertible Notes, or (v) the general indemnity agreement
between any Obligor and any surety that has issued any outstanding surety bonds
for the account of such Obligor or any related intercreditor agreement.

(k) By deleting Section 12.1.6 of the Loan Agreement in its entirety, and by
substituting in lieu thereof the following new Section 12.1.6:

12.1.6 Other Defaults. There shall occur any default or event of default on the
part of any Obligor or any Subsidiary under (i) the Indenture, (ii) the New
Convertible Notes Indenture, (iii) the Precision Convertible Notes Indenture,
(iv) the 2010 Convertible Notes Indenture, or (v) under any other agreement,
document or instrument to which such Obligor or such Subsidiary is a party or by
which such Obligor or such Subsidiary or any of their respective Properties is
bound, creating or relating to any Debt (other than the Obligations) in excess
of $2,500,000, in each case under this clause (v) if the payment or maturity of
such Debt may be accelerated in consequence of such default or event of default
or demand for payment of such Debt may be made.

3. Expenses of Agent. To induce the Agent and the Lenders to enter into this
consent and letter amendment and grant the accommodations set forth herein,
Borrowers hereby jointly and severally agree to pay, on the date hereof any
other fee required by the Agent individually, and on demand, all costs and
expenses incurred by the Agent in connection with the preparation, negotiation
and execution of this consent and letter amendment and any other Loan Documents
executed pursuant hereto and any and all amendments, modifications, and
supplements thereto, including, without limitation, the costs and fees of the
Agent’s legal counsel and any taxes or expenses associated with or incurred in
connection with any instrument or agreement referred to herein or contemplated
hereby.

4. Miscellaneous. The consents, amendments and agreements set forth herein shall
be effective, subject to the foregoing conditions, when the Agent receives five
(5) counterparts of this consent and letter amendment, duly executed by each
Borrower and the Lenders. The consents,

 

- 8 -



--------------------------------------------------------------------------------

amendments and agreements herein are limited as written and do not constitute
consents, amendments, waivers or releases by the Agent or any Lender of any
provision of the Loan Agreement or any right of the Agent or any Lender
thereunder, except as expressly set forth herein. This consent and letter
amendment shall be part of the Loan Agreement and a breach of any
representation, warranty or covenant herein shall constitute an Event of
Default. Nothing herein shall be construed to be an admission by Borrowers that
the Agent’s and the Lenders’ consent or acknowledgment is required with respect
to future acquisitions constituting Permitted Acquisitions under the Loan
Agreement. To the fullest extent permitted by Applicable Law, the parties hereto
each hereby waives the right to trial by jury in any action, suit, counterclaim
or proceeding arising out of or related to this consent and letter amendment.

[Remainder of page intentionally left blank.]

 

- 9 -



--------------------------------------------------------------------------------

This consent and letter amendment shall be governed by and construed in
accordance with the internal laws of the State of Georgia and shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. This consent and letter amendment may be executed in any
number of counterparts and by different parties to this consent and letter
amendment on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
amendment. Any signature page counterpart delivered by a party by facsimile or
electronic transmission shall be deemed to be an original signature page
counterpart hereto.

 

Very truly yours,

BANK OF AMERICA, N.A.,

as Agent and a Lender

By:  

/s/ Dennis S. Losin

  Name:   Dennis Losin   Title:   Senior Vice President

[Signatures continue on following page.]

 

Consent and Letter Agreement Regarding 2010 Convertible Notes Issuance

and Amendments to Loan Agreement



--------------------------------------------------------------------------------

 

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender By:  

/s/ Brian Miner

  Name: Brian Miner   Title: Duly Authorized Signatory

[Signatures continue on following page.]

 

Consent and Letter Agreement Regarding 2010 Convertible Notes Issuance

and Amendments to Loan Agreement



--------------------------------------------------------------------------------

 

SIEMENS FINANCIAL SERVICES, INC.,

as a Lender

By:  

/s/ Doug Maher

  Name: Doug Maher   Title: Vice President By:  

/s/ Jennifer Humphrey

  Name: Jennifer Humphrey   Title: Vice President, Operations

[Signatures continue on following page.]

 

Consent and Letter Agreement Regarding 2010 Convertible Notes Issuance

and Amendments to Loan Agreement



--------------------------------------------------------------------------------

 

BORROWERS: MASTEC, INC. By:  

/s/ C. Robert Campbell

Name:   C. Robert Campbell Title:   Executive Vice President and Chief Financial
Officer MASTEC CONTRACTING COMPANY, INC. By:  

/s/ C. Robert Campbell

Name:   C. Robert Campbell Title:   Executive Vice President and Chief Financial
Officer MASTEC SERVICES COMPANY, INC. By:  

/s/ C. Robert Campbell

Name:   C. Robert Campbell Title:   Executive Vice President and Chief Financial
Officer MASTEC NORTH AMERICA, INC. By:  

/s/ C. Robert Campbell

Name:   C. Robert Campbell Title:   Executive Vice President and Chief Financial
Officer CHURCH & TOWER, INC. By:  

/s/ C. Robert Campbell

Name:   C. Robert Campbell Title:   Executive Vice President and Chief Financial
Officer POWER PARTNERS MASTEC, LLC By:  

/s/ C. Robert Campbell

Name:   C. Robert Campbell Title:   Executive Vice President and Chief Financial
Officer GLOBETEC CONSTRUCTION, LLC By:  

/s/ C. Robert Campbell

Name:   C. Robert Campbell Title:   Executive Vice President and Chief Financial
Officer

[Signatures continue on following page.]

 

Consent and Letter Agreement Regarding 2010 Convertible Notes Issuance

and Amendments to Loan Agreement



--------------------------------------------------------------------------------

 

THREE PHASE LINE CONSTRUCTION, INC. By:  

/s/ Stanley Tedder

Name:   Stanley Tedder Title:   Chief Executive Officer PUMPCO, INC. By:  

/s/ C. Robert Campbell

Name:   C. Robert Campbell Title:   Vice President NSORO MASTEC, LLC By:  

/s/ C. Robert Campbell

Name:   C. Robert Campbell Title:   Vice President WANZEK CONSTRUCTION, INC. By:
 

/s/ C. Robert Campbell

Name:   C. Robert Campbell Title:   Vice President MASTEC RESIDENTIAL SERVICES,
LLC

By: MasTec North America, Inc., its sole

      Member

By:  

/s/ C. Robert Campbell

Name:   C. Robert Campbell Title:   Executive Vice President and Chief Financial
Officer PRECISION PIPELINE LLC By: Precision Acquisition, LLC, its sole member
By:  

/s/ C. Robert Campbell

Name:   C. Robert Campbell Title:   Executive Vice President and Chief Financial
Officer of MasTec Inc., sole member of Precision Acquisition, LLC

[Signatures continue on following page.]

 

Consent and Letter Agreement Regarding 2010 Convertible Notes Issuance

and Amendments to Loan Agreement



--------------------------------------------------------------------------------

 

PRECISION TRANSPORT COMPANY, LLC By:   Precision Acquisition, LLC, its sole
member By:  

/s/ C. Robert Campbell

Name:   C. Robert Campbell Title:   Executive Vice President and Chief Financial
Officer of MasTec Inc., sole member of Precision Acquisition, LLC GUARANTORS:
PHASECOM SYSTEMS INC. By:  

/s/ C. Robert Campbell

Name:   C. Robert Campbell Title:   Executive Vice President and Chief Financial
Officer INTEGRAL POWER & TELECOMMUNICATIONS CORPORATION LTD. By:  

/s/ C. Robert Campbell

Name:   C. Robert Campbell Title:   Executive Vice President and Chief Financial
Officer MASTEC WIRELESS SERVICES, LLC By:  

/s/ C. Robert Campbell

Name:   C. Robert Campbell Title:   Executive Vice President and Chief Financial
Officer THREE PHASE ACQUISITION CORP. By:  

/s/ C. Robert Campbell

Name:   C. Robert Campbell Title:   Executive Vice President and Chief Financial
Officer PRECISION ACQUISITION, LLC By:   MasTec, Inc., its sole member By:  

/s/ C. Robert Campbell

Name:   C. Robert Campbell Title:   Executive Vice President and Chief Financial
Officer

 

Consent and Letter Agreement Regarding 2010 Convertible Notes Issuance

and Amendments to Loan Agreement